Case 3:18-cv-00017-NKM-JCH Document 245 Filed 03/10/21 Page 1 of 3 Pageid#: 3401




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division


                                                  )
   BRENNAN M. GILMORE,                            )
                                                  )
                  Plaintiff,                      )     Civil Action No. 3:18-cv-00017NKM-JCH
                                                  )
   v.                                             )
                                                  )
   ALEXANDER E. (ALEX) JONES; et al.,             )
                                                  )
                  Defendants.


                   NOTICE OF ERRATA TO MOTION TO EXTEND TIME


         PLEASE TAKE NOTICE that Defendants Alex Jones, Infowars, LLC (“Infowars”), Free
  Speech Systems, LLC (“FSS”), and Lee Ann McAdoo (collectively, “Defendants”), by and
  through counsel, file this Notice of Errata to the Motion to Extend Time [Dkt. No. 243] as follows:
         Jones, Infowars, and FSS inadvertently filed their Motion without including Defendant Lee
  Ann McAdoo as a movant. Ms. McAdoo joins in the Motion to Extend Time previously filed by
  Jones, Infowars, and FSS.


         Dated: March 10, 2021                 Respectfully submitted,
                                               /s/ Evan D. Mayo
                                               Evan D. Mayo (VSB No. 89383)
                                               Thomas E. Albro (VSB No. 12812)
                                               Tremblay & Smith, PLLC
                                               105-109 East High Street
                                               Charlottesville, Virginia 22902
                                               Tel: 434-977-4455
                                               Fax: 434-979-1221
                                               evan.mayo@tremblaysmith.com




                                                 -1-
Case 3:18-cv-00017-NKM-JCH Document 245 Filed 03/10/21 Page 2 of 3 Pageid#: 3402




                                     Marc J. Randazza, pro hac vice
                                     RANDAZZA LEGAL GROUP, PLLC
                                     2764 Lake Sahara Drive, Suite 109
                                     Las Vegas, Nevada 89117
                                     Tel: 702-420-2001
                                     Fax: 305-437-7662
                                     ecf@randazza.com
                                     Attorney for Defendants Alexander E. Jones,
                                     Infowars, LLC, Free Speech Systems, LLC,
                                     and Lee Ann McAdoo




                                      -2-
Case 3:18-cv-00017-NKM-JCH Document 245 Filed 03/10/21 Page 3 of 3 Pageid#: 3403




                                   CERTIFICATE OF SERVICE
         I hereby certify that, on this 10th day of March 2021, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s
  electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
  Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                                       /s/ Evan D. Mayo
                                                       Evan D. Mayo (VSB No. 89383)
                                                       Tremblay & Smith, PLLC
                                                       105-109 East High Street
                                                       Charlottesville, Virginia 22902
                                                       Tel:     434-977-4455
                                                       Fax:     434-979-1221
                                                       evan.mayo@tremblaysmith.com




                                                   -3-
